Citation Nr: 1603769	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial higher rating for bilateral hearing loss, evaluated as 30 percent disabling prior to December 18, 2012, 10 percent disabling from December 18, 2012 to December 2, 2014, and 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

By way of  background, in the July 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 30 percent rating, effective September 23, 2010, the date of claim.  Although the Veteran did not initiate an appeal from this determination, new and material evidence was received prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b).  In this regard, a September 2011 VA treatment records showed that the Veteran reported difficulty hearing in all situations and pure tone testing revealed a slight decrease at some thresholds from testing in 2010.  In January 2013, the RO decreased the hearing loss rating to 10 percent, effective December 18, 2012.  Thereafter, the Veteran appealed with respect to the propriety of the decreased rating for his bilateral hearing loss.  As such, this appeal has been ongoing since the original award of service connection.  Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that under 38 C.F.R. § 3.105(e), a rating reduction requires special adjudication, including 60 days notice prior to any reduction, if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  In other words, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007).  In this case the January 2013 rating decision which reduced the hearing loss rating from 30 percent to 10 percent also granted an increase from 50 percent to 70 percent for the Veteran's service-connected psychiatric disorder.  As such, there was no reduction in the overall combined disability rating, which increased to 80 percent.  See 38 C.F.R. § 4.25.  Thus, the special adjudication procedure of providing 60 days notice was not required.

In a December 2014 rating decision, the RO increased the rating for bilateral hearing loss from 10 percent to 20 percent, effective December 2, 2014.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.   

In September 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until October 21, 2015 to allow the Veteran to submit additional evidence.  

Additional VA treatment records and Social Security Administration (SSA) records were associated with the electronic record after issuance of the most recent supplemental statement of the case issued in December 2014, to specifically include a 2015 hearing evaluation.  In separate September 2015 statements, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Regardless, the AOJ will have the opportunity to consider this evidence on remand.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that the severity of his bilateral hearing loss warrants at least a 30 percent evaluation throughout the course of the appeal.  He was initially afforded a VA audiological examination in December 2010, which showed that his bilateral hearing loss was 30 percent disabling under 38 C.F.R. § 4.85, Tables VI and VII.  Moreover, a September 2011 VA clinical record indicated a slight decrease at some thresholds from testing in 2010.  Unfortunately, the actual audiogram results are not of record.  However, he was afforded another VA audiological examination in December 2012, which showed that his bilateral hearing loss was 10 percent disabling under 38 C.F.R. § 4.85, Tables VI and VII.  Interestingly, his pure-tone threshold readings were essentially unchanged, but his speech discrimination recognition ability had increased.  He was afforded another VA audiological examination in December 2014, which showed that his bilateral hearing loss was 20 percent disabling under 38 C.F.R. § 4.85, Tables VI and VII.  However, a July 2015 VA clinical note again showed that the Veteran reported a decrease in hearing bilaterally since his last evaluation.  An audiogram revealed mild sloping to profound sensorineural hearing loss on the right and mild sloping to severe sensorineural hearing loss on the left.  However, again, the actual audiogram is not of record.  

At the Board hearing, the Veteran testified that his hearing has not improved since his initial evaluation, but rather has continued to increase in severity.  He reported that he had terrible problems with word recognition.  He had to ask people to repeat themselves five to 10 times.  He had been turned down from jobs because of his hearing loss.  He indicated that his tinnitus interfered with his ability distinguish sounds at the hearing evaluations.  Likewise, the July 2015 VA clinical record also documents that the Veteran reported that his hearing ability had decreased since his last examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony and the July 2015 VA clinical record, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  

As the Veteran has indicated that his symptoms have not improved and given the discrepancies between the three VA examinations, in connection with the Veteran's VA examination for his hearing loss, the VA examiner should be requested to render a retrospective medical opinion as to whether the Veteran's hearing loss has actually improved as reflected in subsequent VA examinations from the date of the initial December 2010 VA examination; or whether there is another reason for the discrepancies in test results.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Lastly, VA treatment records dated to January 2016 have been associated with the Veteran's VBMS record.  However, as noted above, the September 2011 and July 2015 audiogram results are not included.  As these results are pertinent to the Veteran's claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the September 2011 and July 2015 audiogram results.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The electronic record, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner should specifically render an opinion as to whether the Veteran's hearing loss has actually improved since the initial December 2010 VA examination as reflected in subsequent December 2012 and December 2014 VA examinations; or whether there is another explanation for the discrepancies in the audiogram and word recognition test results.   

The examiner is also specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include the impact such has on his daily activities and employment. 

Any opinion expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




